Citation Nr: 0001856	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  94-25 880	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for a service-connected 
right knee disability, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to January 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1992 RO decision 
which denied an increase in a 10 percent rating for a right 
knee disability.  In a February 1994 decision, the RO granted 
an increased evaluation for the right knee disability to 20 
percent.  A personal hearing at the RO was held in October 
1998.  In a March 1999 decision, the RO assigned separate 
ratings for the right knee disorder:  20 percent for right 
knee instability plus 10 percent for traumatic arthritis with 
limitation of motion.  This resulted in the current combined 
rating of 30 percent for the right knee disability.  The 
veteran has not indicated he is satisfied with this rating.  
Thus, the appeal for a higher rating continues.  AB v. Brown, 
6 Vet. App. 35 (1993).  


FINDINGS OF FACT

The veteran's right knee disability is manifested by moderate 
instability and traumatic arthritis with limited motion of 
extension to 3 degrees and flexion to 120 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's right knee disability (20 percent for instability 
plus 10 percent for arthritis with limitation of motion) have 
not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. § 4.71a, Codes 5003, 5010, 5257, 5261, 5260 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
July 1968 to January 1969.  A review of his service medical 
records reveals that in August 1968 he injured his right knee 
and thereafter received hospital treatement, until November 
1968, for the condition.  The final diagnosis was subchondral 
fracture, lateral epicondyle, right femur.  

On VA examination in March 1969, the diagnosis was internal 
derangement of the right knee with relaxation of medial 
collateral ligament.  

In an April 1969 decision, the RO granted service connection 
for internal derangement of the right knee, and such was 
rated 10 percent.  

In the years thereafter, the veteran received periodic 
treatment for right knee symptoms, including an arthroscopy 
with patella shaving in 1987.

More recent VA treatment records, from 1991 to 1992, show 
that the veteran was treated for various ailments including 
right knee pain.  The records reveal diagnoses of chronic 
right knee strain with traumatic and degenerative arthritis.  
Among the non-service-conected conditions treated were a 
postoperative left knee disorder, and bilateral groin 
hidradenitis suppurativa (for which the veteran had multiple 
skin grafts and which affected his ability to ambulate).

In February 1992, the veteran filed a claim for an increased 
rating for his service-connected right knee disability.  

VA medical records from 1993 to 1994 show treatment for a 
variety of conditions, including right knee pain and 
arthritis. 

On VA examination in January 1994, the veteran reported that 
he fractured his right knee during active duty.  He related 
that he had since had patella scrapings of the right knee.  
The veteran complained of daily pain in the right knee 
including discomfort at bedtime.  He said that he had 
instability of the right knee, with falls, swelling, and 
locking sensation.  It was noted that he wore a brace but did 
not use a cane and walked with an obvious right limp.  A 
history of surgery on the left knee was also noted; the 
veteran said that his right knee problems were greater than 
his left knee problems.  Examination of the right knee 
revealed well-healed arthroscopic portals, obvious swelling 
with mild effusion but no warmth.  Right knee range of motion 
was -3 degrees of extension to 135 degrees of flexion, with 
fine patellofemoral crepitation compared to marked 
crepitation in the left.  General pain and tenderness, 
anteriorly, medially, posteriorly, and laterally in the right 
knee was noted.  The examiner indicated that stability of the 
right knee could not be determined due to guarding; however, 
there was no gross instability during maneuvers.  The 
diagnoses were status post arthroscopic surgery of the right 
knee with synovitis and post-traumatic arthritis.  

January 1994 X-rays, ordered by the VA examiner, showed mild 
arthritic changes of the right knee.  

In a February 1994 decision, the RO granted an increased 
evaluation to 20 percent for the veteran's service-connected 
right knee disability.  

A VA clinical record dated in February 1994 relates that the 
veteran was unable to stand for prolonged periods secondary 
to knee pain.  The diagnoses included rheumatoid arthritis of 
the knees, right greater than left.  Also diagnosed were 
hidradenitis and chronic obstructive pulmonary disease 
(COPD).

In a letter dated in July 1994, the veteran asserted that due 
to his injury, he had arthritis in his right knee which 
spread to other parts of his body.  He said that his right 
knee was very painful.  He claimed that his disability 
warranted a 70 percent rating.  

An April 1995 VA outpatient record notes that the veteran 
related that he just fell, when on his was to the nutrition 
clinic in the hospital, because his right knee gave way.  It 
was noted he was a poor historian.  Following examination, 
the assessment was status post fall with no apparent 
deficiencies.  The veteran was advised to continue with his 
clinic appointments for that day.  

On VA examination in February 1997, the veteran reported that 
right knee pain was present day and night and had increased 
in the last two years.  He complained of swelling and giving 
way but with no falls in the past two years.  The 
postoperative left knee disability was also noted.  He said 
that he took prescription pain medication every four hours 
due to right knee symptoms.  Range of motion testing of the 
right knee revealed that extension lacked 5 degrees and 
flexion was to 120 degrees.  Patellar femoral crepitation was 
constantly present, more on the left than the right.  The 
right patella demonstrated +2 laxity.  It was noted that the 
veteran had general tenderness about the right knee with mild 
effusion and periarticular fullness in the right knee.  Mild 
varus was evident bilaterally.  The diagnoses were status 
post arthroscopic surgery of the right knee, with residual 
arthrofibrosis, chronic synovitis, post-traumatic 
degenerative joint disease, and grade 2 sprain of the patella 
capsular supports.  

February 1997 X-rays of the right knee, ordered by the VA 
examiner, showed that the patella demonstrated small erosion 
along the medial aspect of the patella.  Minimal narrowing of 
the medial compartment of the patella-femoral joint space was 
also shown.  It was noted that, compared to the January 1994 
study, there was no progression of the disease in the right 
knee and patella.  

Additional VA treatment records, from 1996 to 1998, show 
periodic complaints of right knee pain.  Numerous non-
service-connected ailments were also treated, including 
arthritis of multiple joints besides the right knee, 
hidradenitis, COPD, diabetes mellitus, hypertension, a 
possible cerebrovascular accident, and a psychiatric 
disorder.  In July 1998, the veteran came to an emergency 
room, and was then hospitalized, for complaints of right-
sided weakness, including of the right lower extremity; he 
was given a work-up for a possible cerebrovascular accident; 
the final diagnosis was a conversion reaction; and he was 
discharged with a cane.

During an October 1998 RO hearing, the veteran testified that 
he took painkillers due to right knee pain and arthritis.  He 
said that he wore a brace in order to stabilize his right 
knee.  The veteran stated that he did exercises prescribed by 
his VA doctors to strengthen his leg muscles.  

On VA examination in November 1998, the veteran related that 
he had pain in both of his knees, with greater stiffness in 
the right knee.  He said that right knee pain was constant, 
with or without activity.  He stated that he took medication 
for pain and many arthritic joint problems.  He noted that he 
used a cane intermittently.  The veteran reported that his 
right knee buckled to the degree that he fell four months 
ago, requiring emergency room examination.  He related that 
he also had swelling and locking of both knees.  He said that 
weather and activity aggravated both knees.  Examination of 
the right knee revealed well-healed arthroscopic portals, 
without linear scars.  It was noted that he had tenderness 
about the anterolateral aspect of the knee, including the 
infrapatellar tendon and joint fissure.  The examiner related 
that he had patella and mild medial laxity, with no anterior 
laxity.  The right knee range of motion lacked extension by 3 
degrees and had flexion to 120 degrees, with patella femoral 
crepitation.  The examiner noted 3/4" atrophy of the right 
thigh and 1/4" atrophy of the right calf.  The diagnoses were 
status post surgery, both knees, with post-traumatic 
degenerative joint disease, adhesive capsulitis, grade 2 
sprain, both knees.  Associated atrophy in the right lower 
extremity was also noted.  The examiner commented that the 
veteran had a functional problem affecting both knees and 
resulting in fatigability, lack of endurance, and weakness.  
The examiner further opined that on his worst day, the 
veteran would exhibit further limitation of motion with 
extension lacking 10 degrees and flexion in the right knee 
restricted to 100 degrees, during such flare-ups.  
Uncoordinated motion occurred with flare-ups, demonstrated by 
the right knee buckling and subsequent falls.  It was noted 
that the veteran had no pain-free motion.  

November 1998 X-rays, ordered by the VA examiner, revealed 
suspicious mild degenerative joint disease at the medial 
compartment of the right knee.  Spurs at the posterior aspect 
of both patella were also noted.  Degenerative joint disease 
was present at the patellofemoral joint on the right side.  
The diagnostic impression suggested that, compared to the 
February 1997 study, additional degenerative joint disease at 
the lateral patellofemoral joint on the right side was 
observed.  

Additional VA treatment records dated into 1999 primarily 
concern non-service-connected conditions.

In a March 1999 decision, the RO continued the veteran's 20 
percent evaluation for instability of the right knee; 
however, an additional 10 percent rating was assigned for 
traumatic arthritis with limitation of motion of the right 
knee.  

II.  Analysis

The veteran's claim for an increased rating for a right knee 
disability is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 is provided for knee impairment with recurrent 
subluxation or lateral instability, when moderate in degree; 
a 30 percent evaluation is provided when the impairment is 
severe.  

Traumatic arthritis, substantiated by X-ray findings, is 
rated as degenerative arthritis; that is, on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion is noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003, 5010.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, Code 5261.  

The combined evaluation (see 38 C.F.R. § 4.25) for the 
veteran's right knee disability is 30 percent (20 percent for 
instability plus 10 percent for arthritis with limitation of 
motion).  

Medical records in recent years show some non-service-
connected conditions which affect functioning of the right 
lower extremity, and such may not be considered when rating 
the service-connected right knee disability.  38 C.F.R. 
§ 4.14.  

The records do note that the veteran has some right knee 
instability and he reportedly uses a knee brace and a cane at 
times (although it does not appear he uses the cane 
exclusively due to the right knee disorder).  The most recent 
VA examination in 1998 shows the right knee has mild medial 
laxity, no anterior laxity, and some patella laxity.  Atrophy 
of the right thigh and calf were also noted.  The examiner 
opined that the veteran's uncoordinated motions during pain 
flare-ups could also result in buckling of the knee.  The 
medical evidence as a whole shows no more than moderate 
recurrent subluxation or lateral instability of the right 
knee, and such is to be rated 20 percent under Code 5257.  
Severe instability, as required for the next higher rating of 
30 percent under this code, is not demonstrated.

In a March 1999 decision, the RO granted a separate 10 rating 
under for traumatic arthritis with limitation of motion of 
the right knee.  Such is permitted by recent opinions of the 
VA's General Counsel.  See VAOPGCPREC 9-98 and 23-97.  With 
regard to arthritis of the right knee, several medical 
records show X-ray evidence of arthritis of the joint, and 
the most recent VA examination revealed extension to 3 
degrees and flexion to 120 degrees.  There is slight 
limitation motion of the right knee; normal range of knee 
motion is from 0 degrees extension to 140 degrees flexion.  
See 38 C.F.R. § 4.71, Plate II.  The veteran's documented 
limitation of motion of the right knee would be rated 
noncompensable if strictly evaluated under the criteria of 
Codes 5260 and 5261.  However, the presence of arthritis of 
the right knee with at least some limitation of motion 
supports a separate 10 percent rating under Codes 5003 and 
5010.  Even considering some additional limitation of motion 
due to pain on use or during flare-ups, there is no credible 
evidence that such would meet the criteria for the next 
higher rating under the limitation-of-motion codes.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board finds that the preponderance of the evidence is 
against the claim for an increase in the 30 percent rating 
for the right knee disability (20 percent for instability 
plus 10 percent for arthritis with limitation of motion).  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  





ORDER

An increased rating for a right knee disability is denied.  




		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

